DETAILED ACTION
	This is the first office action regarding application number 16/265,638, filed on Feb 1, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-20 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed May 1, 2019 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim(s) 1, 6-7, 11, 17 and 20, the use of the term “entity type” is unclear. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite (see MPEP § 2173.05 (b)). The examiner recommends removing the word “type” for all instances as this would overcome the rejection. For the purposes of examination, the examiner will interpret the identified term as simply reading “entity”. 

	Claim(s) 2-10 and 12-19 are rejected by virtue of dependency on Claim 1 and 11. 

	Regarding Claim 11, the claim as a whole is unclear. First, it is unclear how the method detects an analyte as described in the preamble, since the method only describes the detection of the amplification particle. As best understood, this should read “to detect the analyte” and will be treated as such for the purposes of examination (Claim 12 will also be interpreted in the same manner). Second, it is unclear in which order the binding to the analyte occurs in the claim – the claim recites that the analyte bind to the functionalization particle (see line 8-9) and then recites that the analyte also binds to the second entity on the waveguide (see line 14). Is 

	Claim(s) 12-19 are rejected by virtue of dependency on Claim 11. 

Regarding Claim 20, the claim as a whole is unclear. First, it is unclear how the method detects an analyte as described in the preamble, since the method only describes the detection of the amplification particle. As best understood, this should read “to detect the analyte” and will be treated as such for the purposes of examination. Second, it is unclear in which order the binding to the analyte occurs in the claim – the claim recites that the analyte bind to the functionalization particle (see line 8-9) and then recites that the analyte also binds to the second entity on the waveguide (see line 14). Is Applicant intending to describe a specific order for the binding, where analyte must first binding to the functionalization particle and then the analyte, already bound to the functionalization particle, is bound to the second binding entity on the waveguide? Or is Applicant simply intending to describe that the analyte binds to both the functionalization particle and the second entity? As best understood, it should be the latter and will be treated as such for the purposes of examination. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-18 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bailey et al (US 2013/0295688).

	Regarding Claim 1, Bailey teaches a system for performing refractometry (see Bailey: Abstract; “systems of several embodiments are based on refractive index-based sensing schemes”, [0090]), comprising: 
a laser configured to output a plurality of optical pulses, each optical pulse having a corresponding selected wavelength and input amplitude (see Bailey: “light source 102 outputs a range of wavelengths… light source 102 may be a relatively narrow-band light source that outputs light having a narrow bandwidth wherein the wavelength of the light source is swept over a region many times the bandwidth of the light source. This light source 102 may, for example, be a laser. This laser may be a tunable laser such that the wavelength of the laser output is varied”, [0095]; see annotated figure 2 below);
a detector configured to detect and measure an output signal, the output signal comprising an output amplitude at each of the selected wavelengths (see Bailey: “light source 102 provides light to the optical sensor 104”, [0096]; see annotated figure 2 below); 
a primary waveguide, disposed on a substrate, the primary waveguide having an injection end optically coupled to the laser and an output end optically coupled to the detector (see Bailey: “input/output waveguide 202 having an input 204 and an 
a secondary waveguide disposed on the substrate, the secondary waveguide comprising an interior, closed-loop optical path (see Bailey: “ring resonator 208 disposed in proximity to a portion of the input/output waveguide 202 that is arranged between the input 204 and the output 206”, [0101]; see annotated figure 2 below) exhibiting total internal reflection at the wavelengths of each of the optical pulses (see Bailey: “As is well known, light propagates within waveguides via total internal reflection”, [0109]), and an exterior surface (the examiner notes that the waveguide would necessarily have an exterior surface) having bound thereto a plurality of instances of a first binding entity for an analyte, the first binding entity configured to bind to the analyte when exposed to the analyte (see Bailey: “capture probes are attached to a surface of an optical sensor, such as an optical ring resonator…  a "capture probe" is any molecule that can be used to bind to an analyte of interest”, [0159]), wherein a portion of the exterior surface of the secondary waveguide is adjacent to the exterior surface of the primary waveguide (see Bailey: Fig 2; annotated figure 2 below; Fig 6 shows that Bailey envisions the entities being located on the exterior of the waveguides and [0109] describes how the optical energy is affected by the presence of the attached entities); 
and a solution comprising a carrier fluid (see Bailey: “a solution 108 such as an analyte solution is flowed past the optical sensor 104”, [0100]; “analyte solution can thereby be flowed across the linear waveguide 202 and ring resonator 208 


    PNG
    media_image1.png
    263
    568
    media_image1.png
    Greyscale

Regarding Claim 2, Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the analyte is a bacterial antigen, a viral antigen, or a protein (see Bailey: “in one embodiment an antibody that specifically binds to an antigen can be the analyte of interest 

Regarding Claim 3, Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the secondary particle comprises a metal (see Bailey: “In several embodiments, a particle comprises a metal particle, such as an Au, Ag, Pd, Pt, Cu, Ni, Co, Fe (e.g. iron sulfide), Mn, Ru, Rh, Os, or Ir particle”, [0222]). 

Regarding Claim 4, Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the secondary particle comprises silver or gold (see Bailey: “In several embodiments, a particle comprises a metal particle, such as an Au, Ag, Pd, Pt, Cu, Ni, Co, Fe (e.g. iron sulfide), Mn, Ru, Rh, Os, or Ir particle”, [0222]).

Regarding Claim 5, Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the secondary particle comprises a silicate (see Bailey: “a particle can comprise crystalline, polycrystalline, polymer, glass, biopolymer, or a composite of these materials”, [0213]). 

Regarding Claim 6, Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the first and second binding entities are different from one another (see Bailey: “binding events detectable in real-time include a "primary" binding event between an analyte of interest (with or without a pre-bound particle) and a capture probe (see Bailey: “providing an optical sensor comprising a nucleic acid capture probe attached to a surface of the optical sensor, wherein the capture probe is capable of hybridizing to the nucleic acid molecule of interest to form a duplex… capture probe sequence-specifically hybridize to form a duplex… antibody that specifically binds a duplex of nucleic acid molecules, wherein binding between the 

Regarding Claim 7, Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the first and second binding entity types are the same (see Bailey: “a particle can be associated with a molecule that has affinity for the analyte of interest in the same way that capture probes described above can bind to an analyte of interest”, [0212]; the examiner notes that Bailey is describing capture probes and particle-molecule complexes where the capture probe and the molecule are the same entity). 

Regarding Claim 8, Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the primary and secondary waveguides each have an interior surface and an exterior surface, and wherein the interior surfaces each exhibit total internal reflection at the selected wavelengths (see Claim 1). 

	Regarding Claim 11, Bailey teaches a method of detecting an analyte using an optical ring resonator comprising a primary waveguide and a secondary waveguide, the secondary waveguide comprising a closed- loop optical path disposed adjacent to the primary waveguide (see Bailey: [0095]-[0096]; [0100]-[0101]; [0107]; [0159]; [0212]), the method comprising: 
functionalizing an amplification particle by causing a first binding entity type to bind to the amplification particle, the first binding entity selected to bind to both the amplification particle and the analyte (see Bailey: “a particle can be associated with a molecule that has affinity for the analyte of interest… the analyte of interest and molecule associated with a particle can represent a binding pair, which can include but is not limited to antibody/antigen (nucleic acid or polypeptide), receptor/ligand, polypeptide/nucleic acid, nucleic acid/nucleic 
exposing the functionalized amplification particle to a carrier fluid containing, or suspected of containing, the analyte, such that the analyte, if present, binds to the functionalized amplification particle (see Bailey: “the analyte of interest and molecule associated with a particle can represent a binding pair, which can include but is not limited to antibody/antigen (nucleic acid or polypeptide), receptor/ligand, polypeptide/nucleic acid, nucleic acid/nucleic acid, enzyme/substrate, carbohydrate/lectin, or polypeptide/polypeptide”, [0212]); 
functionalizing an exterior surface of the secondary waveguide by causing a second binding entity type to bind to the waveguide, the second binding entity selected to bind to both the waveguide and the analyte (see Bailey: “capture probes are attached to a surface of an optical sensor, such as an optical ring resonator…  a "capture probe" is any molecule that can be used to bind to an analyte of interest”, [0159]; the examiner notes that Bailey describes the surface being having capture probes (i.e. binding entities) , which would necessarily need to be attached/functionalized as claimed); 
exposing the functionalized waveguide to the carrier fluid containing, or suspected of containing, the analyte, such that the analyte, if present, binds to the second binding entity type (see Bailey: “capture probes are attached to a surface of an optical sensor, such as an optical ring resonator…  a "capture probe" is any molecule that can be used to bind to an analyte of interest”, [0159]); 
and performing refractometry, using the primary and secondary waveguides, to detect the analyte (see Bailey: Abstract; “systems of several embodiments are based on refractive index-based sensing schemes”, [0090]). 

Regarding Claim 12, Bailey teaches all the limitations as applied to Claim 11 and further teaches wherein performing refractometry to detect the analyte comprises: 
injecting a series of laser optical pulses into a first end of the primary waveguide, each optical pulse having a corresponding selected wavelength and amplitude (see Bailey: “light source 102 may be a relatively narrow-band light source that outputs light having a narrow bandwidth wherein the wavelength of the light source is swept over a region many times the bandwidth of the light source. This light source 102 may, for example, be a laser. This laser may be a tunable laser such that the wavelength of the laser output is varied…  light source outputs light having a wavelength for which the waveguide structure is sufficiently optically transmissive”, [0095]; the examiner notes that Bailey describes a laser light source that can be manipulated to emit a desired light); 
measuring at a detector optically coupled to a second end of the primary waveguide, the output amplitude of each of the pulses to determine a transmission value at each of the selected wavelengths (see Bailey: “optical sensor 104 comprises a transducer that alters the optical input based on the presence and/or concentration of the analyte to be detected… optical detector 106 detects the optical output of the sensor 104. In various embodiments, the optical detector 106 comprises a transducer that converts an optical input into an electrical output. This electrical output may be processed by processing electronics to analyze the output of the sensor 104”, [0097]-[0098]); 
and comparing the transmission values at each of the selected wavelengths to corresponding transmission values obtained prior to exposing the functionalized waveguide to the carrier fluid (see Bailey: “detector 106 detects modulation in an optical signal from the optical sensor 104 when an analyte of interest is detected”, [0100]; the examiner notes that modulation, as described by Bailey, is interpreted as a measurement of the change in response to an attached analyte). 

Regarding Claim 13, Bailey teaches all the limitations as applied to Claim 11 and further teaches wherein the analyte is a bacterial antigen, a viral antigen, or a protein (see Bailey: “in one embodiment an antibody that specifically binds to an antigen can be the analyte of interest and the antigen can be the capture probe, whereas in another embodiment the antibody can be the capture probe and the antigen can be the analyte of interest”, [0161]).

Regarding Claim 14, Bailey teaches all the limitations as applied to Claim 11 and further teaches wherein the secondary particle comprises a metal (see Bailey: “In several embodiments, a particle comprises a metal particle, such as an Au, Ag, Pd, Pt, Cu, Ni, Co, Fe (e.g. iron sulfide), Mn, Ru, Rh, Os, or Ir particle”, [0222]). 

Regarding Claim 15, Bailey teaches all the limitations as applied to Claim 11 and further teaches wherein the secondary particle comprises silver or gold (see Bailey: “In several embodiments, a particle comprises a metal particle, such as an Au, Ag, Pd, Pt, Cu, Ni, Co, Fe (e.g. iron sulfide), Mn, Ru, Rh, Os, or Ir particle”, [0222]).

Regarding Claim 16, Bailey teaches all the limitations as applied to Claim 11 and further teaches wherein the secondary particle comprises a silicate (see Bailey: “a particle can 

Regarding Claim 17, Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the first and second binding entities are different from one another (see Bailey: “binding events detectable in real-time include a "primary" binding event between an analyte of interest (with or without a pre-bound particle) and a capture probe (see Bailey: “providing an optical sensor comprising a nucleic acid capture probe attached to a surface of the optical sensor, wherein the capture probe is capable of hybridizing to the nucleic acid molecule of interest to form a duplex… capture probe sequence-specifically hybridize to form a duplex… antibody that specifically binds a duplex of nucleic acid molecules, wherein binding between the antibody and the duplex of the capture probe and nucleic acid molecule of interest alters an optical property of the optical sensor”, [0247]). 

Regarding Claim 18, Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the primary and secondary waveguides each have an interior surface and an exterior surface, and wherein the interior surfaces each exhibit total internal reflection at the selected wavelengths (see Claim 1). 

Regarding Claim 20, Bailey teaches a method of detecting an analyte using a photonic resonator structure to perform refractometry (see Bailey: [0095]-[0096]; [0100]-[0101]; [0107]; [0159]; [0212]; the waveguide system of Bailey is interpreted to be a photonic resonator), the method comprising: 
functionalizing an amplification particle by causing a first binding entity type to bind to the amplification particle, the first binding entity selected to bind to both the amplification particle and the analyte (see Bailey: “a particle can be 
exposing the functionalized amplification particle to a carrier fluid containing, or suspected of containing, the analyte, such that the analyte, if present, binds to the functionalized amplification particle (see Bailey: “the analyte of interest and molecule associated with a particle can represent a binding pair, which can include but is not limited to antibody/antigen (nucleic acid or polypeptide), receptor/ligand, polypeptide/nucleic acid, nucleic acid/nucleic acid, enzyme/substrate, carbohydrate/lectin, or polypeptide/polypeptide”, [0212]); 
functionalizing an exterior surface of the photonic resonator by causing a second binding entity type to bind to the photonic resonator structure, the second binding entity selected to bind to both the photonic resonator structure and the analyte (see Bailey: “capture probes are attached to a surface of an optical sensor, such as an optical ring resonator…  a "capture probe" is any molecule that can be used to bind to an analyte of interest”, [0159]; the examiner notes that Bailey describes the surface being having capture probes (i.e. binding entities) , which would necessarily need to be attached/functionalized as claimed); 
exposing the functionalized the photonic resonator structure to the carrier fluid containing, or suspected of containing, the analyte, such that the analyte, if present, binds to the second binding entity type (see Bailey: “capture probes are attached to a surface of an optical sensor, such as an optical ring resonator…  a 
and performing refractometry, using the photonic resonator structure, to detect the analyte (see Bailey: Abstract; “systems of several embodiments are based on refractive index-based sensing schemes”, [0090]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C 102 (a) (1) /35 U.S.C. 103 as being anticipated or, alternatively, unpatentable over Bailey et al (US 2013/0295688).

Regarding Claim 9, Bailey teaches all the limitations as applied to Claim 1 and further teaches wherein the minimum distance between the primary and secondary waveguides is selected to maximize optical coupling between the first and second waveguides (see Bailey: 

If Bailey alone is deemed incapable of describing that the distance is selected to maximize the optical coupling, then an alternative rejection applies as follows.
Bailey teaches that the ring resonator (i.e. closed loop waveguide) and the linear waveguide (i.e. first waveguide) are separated by a distance (see Bailey: [0210]).
Bailey does not explicitly teach “wherein the minimum distance between the primary and secondary waveguides is selected to maximize optical coupling between the first and second waveguides”. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have modified the distance of the waveguides to provide an optical coupling of said waveguides, including such that the optical coupling would be maximized, as this would have produced an expected result easily envisioned by one of skill in the art (i.e. modifying the distance to affect the optical coupling). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the distance between the closed loop and linear waveguide of Bailey to be separated by any distance, including at a distance that maximizes the optical coupling, as this would have produced an expected result easily envisioned by one of skill in the art (i.e. modifying the distance to affect the optical coupling).


Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al (US 2013/0295688).


	Bailey does not explicitly teach “wherein the secondary particle is selected to have an index of refraction differing from both the carrier fluid and the analyte by more than 0.1”.
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have chosen particles that would have shifted the response of the detector in the desired direction to obtain a distinct result by increasing the measured refractive index when compared to the analyte alone, including by choosing a particle that differed from the analyte by more than 0.1 units. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of Bailey to have chosen particles that would have shifted the response of the detector in the desired direction to obtain a distinct result by increasing the measured refractive index when compared to the analyte alone as described by Bailey, including by choosing a particle that differed from the analyte by more than 0.1 units.

Regarding Claim 19, Bailey teaches all the limitations as applied to Claim 1. Bailey teaches the particle, carrier fluid and analyte being different (see Claim 1; as they are dictinct, the examiner notes they have different indices of refraction). Bailey further teaches that the purpose of the additional particles is to increase the measured refractive index by more than the analyte could alone (see Bailey: “The presence of the refractive index tag further increases the 
	Bailey does not explicitly teach “further comprising electing the amplification particle to have an index of refraction differing from both the carrier fluid and analyte by more than 0.1”.
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have chosen particles that would have shifted the response of the detector in the desired direction to obtain a distinct result by increasing the measured refractive index when compared to the analyte alone, including by choosing a particle that differed from the analyte by more than 0.1 units. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of Bailey to have chosen particles that would have shifted the response of the detector in the desired direction to obtain a distinct result by increasing the measured refractive index when compared to the analyte alone as described by Bailey, including by choosing a particle that differed from the analyte by more than 0.1 units.

Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Boutami et al. (US 2018/0039024), as being relevant to the art of ring microresonators,
Cardenas-Valencia et al. (WO 2017/197306, see attached document), as being relevant to the art of refractometers, 
Jaworski et al (US 8,928,883), as being relevant to optical detection of analytes.
Grego et al (US 2014/0080729), as being relevant to the art of optical detection of analytes. 
Smith et al (US 2008/0291446), as being relevant to the optical detection of analytes using waveguides and microresonators. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797